         Case 4:18-cv-01885-HSG Document 550 Filed 11/07/18 Page 1 of 2



 1
      Chad S. Campbell, Bar No. 258723                    Tiffany P. Cunningham
 2    CCampbell@perkinscoie.com                           TCunningham@perkinscoie.com
      PERKINS COIE LLP                                    PERKINS COIE LLP
 3    2901 N. Central Avenue, Suite 2000                  131 S. Dearborn Street, Suite 1700
      Phoenix, AZ 85012-2788                              Chicago, IL 60603
 4    (602) 351-8000                                      (312) 324-8400
      (602) 648-7000                                      (312)324-9400
 5
      Judith Jennison, Bar No. 165929                     Sarah E. Stahnke, Bar No. 264838
 6    JJennison@perkinscoie.com                           SStahnke@perkinscoie.com
      Christina McCullough, Bar No. 245944                PERKINS COIE LLP
 7    CMcCullough@perkinscoie.com                         3150 Porter Drive
      Theresa H. Nguyen, Bar No. 284581                   Palo Alto, CA 94304
 8    RNguyen@perkinscoie.com                             (650) 838-4300
      PERKINS COIE LLP                                    (650) 838-4350
 9    1201 Third Avenue, Suite 4900
      Seattle, WA 98101-3099
10    (206) 359-8000
      (206) 359-9000
11
      Patrick J. McKeever, Bar No. 268763
12    PMcKeever@perkinscoie.com
      PERKINS COIE LLP
13    11988 El Camino Real, Suite 350
      San Diego, CA 92130
14    (858) 720-5700
      (858) 720-5799
15
      Attorneys for Intervenor-Plaintiffs Microsoft
16    Corporation and Microsoft Mobile Inc.

17
                             IN THE UNITED STATES DISTRICT COURT
18
                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
19
                                           OAKLAND DIVISION
20

21                                                    )
                                                      )
22                                                    )
       In Re Koninklijke Philips Patent Litigation
23                                                    )
                                                                 Case No.: 4:18-cv-01885-HSG
                                                      )
24                                                    )          NOTICE OF APPEARANCE OF
                                                      )          THERESA H. NGUYEN
25                                                    )
                                                      )          JURY TRIAL DEMANDED
26                                                    )
27                                                    )

28

                                                          NOTICE OF APPEARANCE, CASE NO. 18-CV-01885
     142044026.1
         Case 4:18-cv-01885-HSG Document 550 Filed 11/07/18 Page 2 of 2



 1

 2    TO THE CLERK OF COURT, ALL PARTIES, AND THEIR ATTORNEYS OF RECORD:

 3             PLEASE TAKE NOTICE that Theresa H. Nguyen, an attorney with the firm Perkins

 4    Coie, LLP, and admitted to practice before this Court, hereby appears as counsel of record for

 5    Intervenor-Plaintiffs Microsoft Corporation and Microsoft Mobile Inc. in this action (collectively

 6    “Microsoft”). Microsoft hereby requests that all notices given or required to be given, and all

 7    papers filed or served or required to be served in this above-captioned matter be directed or

 8    served upon counsel at the address set forth below:

 9             Theresa H. Nguyen
10             Perkins Coie, LLP
               1201 Third Avenue, 49th Floor
11             Seattle, WA 98101
               Telephone: (206) 359-8000
12             Facsimile: (206) 359-9000
13
       Dated: November 7, 2018                        Respectfully submitted,
14
                                                      By /sTheresa H. Nguyen
15
                                                           Theresa H. Nguyen
16
                                                      PERKINS COIE LLP
17                                                    Attorneys for Intervenor-Plaintiffs Microsoft
                                                      Corporation and Microsoft Mobile Inc.
18

19

20

21

22

23

24

25

26

27

28
                                                     -1-
                                                              NOTICE OF APPEARANCE, CASE NO. 18-CV-01885
     142044026.1
